           Entered on Docket February 18, 2020
                                                            Submitted But not Entered.

                                                            _____________________
 1                                                          Mary Jo Heston
                                                            U.S. Bankruptcy Judge
 2                                                           (Dated as of Entered on Docket date above)

      The received unsigned order is not consistent with the Amended Motion to Modify Home Loan (amended to
 3    clarify creditor name) that was filed on February 03, 2020. See ECF No. 29.

 4

 5

 6
     _________________________________________________________________
                    IN THE UNITED STATES BANKRUPTCY COURT FOR THE
 7                       WESTERN DISTRICT COURT OF WASHINGTON
 8
     Re                             )
 9
                                    )                      In Chapter 13 Proceeding
10   ISRAEL J. MCKINNEY              )                     No. 18-40294-MJH
                                    )
11                                  )                       Order Allowing Debtor(s) to
                   Debtor(s)        )                       Modify Mortgage with
12                                  )                       MIDLAND MORTGAGE
                                    )
13   ______________________________ )
14   It is ordered that the Debtor(s) may modify the Mortgage with Midland Mortgage
15
     pursuant to the terms in their preapproval letter dated 1/21/2020 with a new principal
16
     balance of $134,063.27 at a 4.250% interest rate with principal and interest of $565.23
17
     and total estimated payment including escrow payments of $1014.07 and a maturity
18
     date of 01/01/2048.
19

20                                                   ///end of order///
21
     Presented by:
22

23   /s/ Ellen Ann Brown
     Ellen Ann Brown WSB 27992
24   Attorney for Debtor

25
                                                                          BROWN and SEELYE PLLC
                                                                            744 South Fawcett Ave.
                                                                              Tacoma, WA 98402
                                                                                 253-573-1958
